Citation Nr: 0203716	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  99-17 920A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Medical and Regional Office (RO) Center in White River 
Junction, Vermont


THE ISSUE

Entitlement to VA outpatient dental treatment for Teeth 3 and 
15.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from November 11, 1977 to 
July 31, 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 1998 RO decision.  The 
notice of disagreement was received in May 1999.  The Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in White River Junction, Vermont issued a statement of the 
case in June 1999.  The substantive appeal was received in 
September 1999.  

In August 2001, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  At 
the hearing the undersigned Board Member allowed the veteran 
60 days to provide additional evidence.  Later that month, 
the veteran submitted duplicate copies of his service dental 
records already of record, and a letter from his dentist, 
accompanied by a written waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2001).  
Hence, the Board will consider such evidence in connection 
with the current appeal.  


FINDINGS OF FACT

1.  There is no evidence to show that the veteran sustained 
trauma to any tooth in service.  

2.  The veteran's DD Form 214 indicates that he was provided 
complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation 
from service.  

3.  The veteran has not alleged, nor does the evidence 
suggest, that he meets one of the other eligibility 
categories which would entitle him to VA outpatient dental 
treatment.

CONCLUSION OF LAW

The veteran is ineligible for VA outpatient dental treatment.  
38 U.S.C.A. § 1712 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.381, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service dental records indicate that Tooth 3 
(the maxillary right first molar) was filled in August 1978.  
In July 1984, the veteran's impacted wisdom teeth or third 
molars (Teeth 1, 16, 17, and 32) were removed.  In August 
1984, a large sinus perforation with exposure of the distal 
buccal root of Tooth 15 (the maxillary left second molar) was 
found.  In October 1984, surgery was conducted on the distal 
buccal root of Tooth 15.  Subsequent dental records noted 
that the root was granulating well.  In April 1985, 50 
percent of the root was covered.  Subsequently, the veteran 
underwent routine periodontal treatment.  

In July 1990, Tooth 3 was filled.  In August 1997, the 
veteran underwent crown lengthening of Tooth 15.  In 
September 1997, the veteran was diagnosed with chronic 
periodontitis of Tooth 3, and underwent an apicoectomy (root 
resection) of that tooth.  

On March 2, 1998, the veteran underwent a retirement periodic 
dental examination.  On March 6, 1998, he underwent follow-up 
care.  On March 18, 1998, the veteran underwent a recall 
dental examination.  The veteran complained of apical 
numbness in Tooth 3.  The examiner suspected that occlusal 
trauma was the cause and recommended a hard orthosis for 
bruxism.  Subsequently the veteran declined a nightguard as 
he stated he would not use it.  On March 18, 19, 26, 30, 
1998, the veteran underwent supportive periodontal treatment.  
On his report of medical history for retirement on March 24, 
1998, he noted that he had severe tooth or gum trouble.  

The veteran was discharged on July 31, 1998, and applied for 
dental benefits on that date.  

On the veteran's DD Form 214, "yes" was marked indicating 
that the veteran was provided complete dental examination and 
all appropriate dental services and treatment within 90 days 
prior to separation.  

A VA dental examination was conducted in October 1998.  The 
veteran's chief complaint were problems associated with Tooth 
15 which he indicated arose after Tooth 16 (the maxillary 
left third molar) was extracted in service.  He also 
complained of some temporomandibular joint problems when 
yawning which subluxated and he stated that he replaced it 
himself.  The examiner noted that the veteran had hot and 
cold sensitivity in the left maxillary area.  The examiner 
found no loss of function, substance or deformity.  The 
examination noted that the veteran's service medical records 
and noted that a fistula did form at the time Tooth 16 was 
removed, the examiner noted that the fistula had healed.  The 
examiner also stated that the x-ray showed good bone support 
and that Tooth 3 has had endodontic therapy.  He also stated 
that a panoramic videogram showed no pathology.  The only 
teeth missing were wisdom teeth and no prosthetic replacement 
was required.  The examiner opined that there was no loss of 
teeth due to loss of the maxilla or mandible.  

A letter from the veteran's endodontist, Karen K. Parolin, 
D.M.D., dated in April 1999, is of record.  The endodontist 
found a draining fistula at the root of Tooth 3.  She stated 
that the apical lesion has been an ongoing process without 
resolution or healing since his inservice treatment.  She 
recommended that a root resection with a new crown margin be 
performed.  

A letter from the veteran's dentist, Julie Ann Spaniel, 
D.D.S., dated in August 2001, is of record.  The dentist 
stated that she reviewed the veteran's service dental records 
and the veteran suffered service injury/trauma during surgery 
to remove his wisdom teeth in 1984.  Specifically a sinus 
perforation with an exposure of the distal buccal root of 
Tooth 15 was created.  Subsequent surgery was conducted to 
remedy the condition.  The surgery was successful but created 
a pocket behind his tooth which was difficult to clean.  The 
veteran was provided periodontal cleaning every six months 
between 1984 and 1992.  The veteran developed a cavity below 
the gum line in 1997, which required crown lengthening.  The 
dentist stated that the veteran should be granted service 
connection for Tooth 15 as the condition was caused by 
trauma/injury during the wisdom tooth extraction.

Regarding Tooth 3, the dentist stated that the veteran 
underwent root canal in the service in 1978, and an 
apicoectomy in 1997.  During a routine follow-up in service, 
the veteran complained of numbness and sensitivity above the 
gum near the surgical site.  The dentist noted that when she 
conducted an examination in 1999, the veteran reported the 
same sensation.  The dentist found a draining fistula at the 
site of the inservice surgery.  The dentist opined that the 
endodontic treatment performed on Tooth 3 in service failed 
and the veteran was reporting symptoms indicative of this 
failure prior to separation from service.  The dentist 
concluded that the veteran's DD-214 inaccurately reflects 
that his dental treatment was completed prior to separation 
from service.  

In written statements and at his hearing before a Member of 
the Board conducted in August 2001, the veteran contends that 
he is entitled to service connection for outpatient dental 
treatment for Teeth 3 and 15.  The veteran maintains that, 
regarding Tooth 3, the veteran stated that his military 
dentist told him that the type of procedures conducted in 
service have a significant failure rate, and that his DD Form 
214 is incorrect in that he was not provided all appropriate 
dental services and treatment since the condition was not 
totally resolved at the time of separation from service.  The 
veteran asserts that he should be granted service connection 
for Tooth 15 on the basis that the condition was caused by an 
inservice trauma/injury in that the condition was caused 
during the extraction of the adjoining tooth 16.  He also 
points out that his private dentist and endodontist support 
these assertions in letters submitted to the VA.


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise noted, these regulations are also 
effective November 9, 2000.  Id.

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the RO send the veteran a letter explaining the 
new law in August 2001.  The veteran's entire service dental 
records are of record, he was afforded a VA examination, he 
was afforded a hearing before a Member of the Board, and he 
submitted private dental opinions regarding Teeth 3 and 15.  
The Board determines that the VCAA does not preclude the 
Board from proceeding to an adjudication of the appellant's 
claim.  The VCAA does not require that the Secretary provide 
assistance in cases where the veteran has been informed of 
the evidence required under the new law and all efforts to 
obtain such evidence have already been made.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the VAMC considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

For veterans discharged after September 30, 1981, to be 
entitled to Class II dental treatment (one time), the 
following must be met: (1) the dental condition or disability 
must be shown to have been in existence at the time of 
discharge or release from active service; (2) the veteran 
must have been discharged or released under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than of not less than 90 days for 
those who served during the Persian Gulf War or not less than 
180 days for other periods; (3) application for treatment 
must be made within 90 days after discharge or release; (4) 
the certificate of discharge or release does not bear a 
certification that the veteran was provided a complete dental 
examination and all indicated appropriate dental treatment 
within 90 days of discharge or release; and (5) VA dental 
examination must be completed within 6 months after discharge 
or release, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(1)(i).

The veteran meets four of the five elements needed to prevail 
on his claim.  However, the veteran's DD Form 214 indicates 
that he was provided complete dental examination and all 
appropriate dental services and treatment within 90 days 
prior to separation.  The Board notes  and is sympathetic to 
the contentions of the veteran and the private dentist that 
the veteran's DD-214 inaccurately reflects that his dental 
treatment was completed prior to separation from service.  
However, the regulation is clear as to this matter: if a 
veteran's DD Form 214 bears a certification that the veteran 
was provided a complete dental examination and all indicated 
appropriate dental treatment within 90 days of discharge, 
that veteran is ineligible for Class II dental treatment.  

If the veteran disagrees with the information contained on 
his DD Form 214, his remedy, if any, must be pursued with the 
Air Force Board for the Correction of Military Records not 
the VA.  See 10 U.S.C. § 1552(a)(1) (Secretary of a military 
department may correct any of his department's military 
records "to correct an error or remove an injustice"); 
Launinger v. Brown, 4 Vet. App. 214, 216 (1993) (veteran must 
look to the Air Force, not VA, in dispute over whether 
service records of radiation exposure are complete).  

The veteran also requested service connection for Tooth 15 on 
the basis of inservice trauma.  For Class II(c) (38 C.F.R. 
§ 17.161(c)) eligibility purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service, including tooth extractions.  See 
VA General Counsel Opinion (OGC) Prec. 5-97 (Jan. 22, 1997); 
62 Fed. Reg. 15,566 (1997).  The Board realizes that the 
fistula created to Tooth 15 was an unintended consequence of 
the removal of Tooth 16, however, the General Counsel Opinion 
also provided the common legal and medical definitions of 
trauma as a "physical injury caused by a blow, or fall or a 
psychologically damaging emotional experience [and] as a 
'wound; an injury inflicted usually more or less suddenly, by 
some physical agent.'  Hence from a legal or medical 
perspective trauma is an injury."  VA O.G.C. Prec. Op. No. 
5-97, 8 (citations omitted).  The Board finds that the 
fistula created to Tooth 15 by the extraction of Tooth 16 
cannot be considered to be caused by trauma when applying 
these definitions.  Thus, Class II(c) eligibility would not 
be warranted.  

The veteran does not meet any of the requisites for the 
remaining categories of VA dental outpatient treatment 
contained in 38 C.F.R. § 17.161, nor does he contend 
otherwise.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to VA outpatient dental treatment is denied. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

